           Case 2:16-cr-00113-RMP                      ECF No. 124             filed 10/08/20          PageID.578 Page 1 of 5
 AO 245B (Rev. 09/19) Judgment in a Criminal Case
                      Sheet 1
                                                                                                                                      FILED IN THE


                                          UNITED STATES DISTRICT COURT
                                                                                                                                  U.S. DISTRICT COURT
                                                                                                                            EASTERN DISTRICT OF WASHINGTON


                                                       Eastern District of Washington
                                                                                                                                 Oct 08, 2020
             UNITED STATES OF AMERICA                                         RESENTENCING JUDGMENT                               SEAN F. MCAVOY, CLERK

                        v.
          JOSE MANUEL VALENCIA-MENDOZA                                        Case Number:          2:16-CR-00113-RMP-1
                                                                              USM Number:           31056-208
                                                                                                        J. Stephen Roberts, Jr
                                                                                                          Defendant's Attorney




THE DEFENDANT:
 ☒ pleaded guilty to count(s)       1 of the Indictment
       pleaded nolo contendere to count(s)
 ☐     which was accepted by the court.
       was found guilty on count(s) after a
 ☐     plea of not guilty.

The defendant is adjudicated guilty of these offenses:
 Title & Section               /                Nature of Offense                                                  Offense Ended             Count
 8:1326                            Alien in the United States after Deportation                                        06/02/2016               1




        The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

 ☐ The defendant has been found not guilty on count(s)
 ☐ Count(s)                                                                       ☐ is ☐ are dismissed on the motion of the United States
      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                   10/7/2020
                                                                   Date of Imposition of Judgment




                                                                   Signature of Judge


                                                                   The Honorable Rosanna Malouf Peterson Judge, U.S. District Court
                                                                   Name and Title of Judge
                                                                                        10/8/2020
                                                                   Date
            Case 2:16-cr-00113-RMP                   ECF No. 124          filed 10/08/20         PageID.579 Page 2 of 5
 AO 245B (Rev. 09/19) Judgment in a Criminal Case                                                                       Judgment -- Page   2 of 5
                      Sheet 2 - Imprisonment

 DEFENDANT:            JOSE MANUEL VALENCIA-MENDOZA
 Case Number:          2:16-CR-00113-RMP-1


                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of:       Time served as to Count 1 of the Indictment




 ☐ The court makes the following recommendations to the Bureau of Prisons:




 ☐ The defendant is remanded to the custody of the United States Marshal.
 ☐ The defendant shall surrender to the United States Marshal for this district:

            ☐ at                                        ☐    a.m.        ☐     p.m.    on

            ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

            ☐ before 2 p.m. on
            ☐ as notified by the United States Marshal.
            ☐ as notified by the Probation or Pretrial Services Office.



                                                                 RETURN
I have executed this judgment as follows:


           Defendant delivered on                                                     to


at                                                  , with a certified copy of this judgment.




                                                                             ______________________________________________________
                                                                                                UNITED STATES MARSHAL

                                                                         By ______________________________________________________
                                                                                            DEPUTY UNITED STATES MARSHAL
           Case 2:16-cr-00113-RMP                    ECF No. 124      filed 10/08/20        PageID.580 Page 3 of 5
 AO 245B (Rev. 09/19) Judgment in a Criminal Case                                                                    Judgment -- Page   3 of 5
                      Sheet 3 – Supervised Release

 DEFENDANT:           JOSE MANUEL VALENCIA-MENDOZA
 Case Number:         2:16-CR-00113-RMP-1


                                                     SUPERVISED RELEASE
Upon release from imprisonment, you shall be on supervised release for a term of:      No Term Imposed




                                                MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance, including marijuana, which remains illegal under federal law.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
      release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            ☐ The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
 4.   ☒     You  must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 5.   ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
            seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
            you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 6.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
 attached page.
           Case 2:16-cr-00113-RMP                    ECF No. 124           filed 10/08/20         PageID.581 Page 4 of 5
 AO 245B (Rev. 09/19) Judgment in a Criminal Case                                                                            Judgment -- Page 4 of   5
                      Sheet 5 – Criminal Monetary Penalties



 DEFENDANT:            JOSE MANUEL VALENCIA-MENDOZA
 Case Number:          2:16-CR-00113-RMP-1

                                           CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                 Assessment                Restitution              Fine                      AVAA Assessment*           JVTA Assessment**
 TOTALS          $100.00                   $.00                     $.00                      $.00                       $.00

 ☐ The special assessment imposed pursuant to 18 U.S.C. § 3013 is hereby remitted pursuant to 18 U.S.C. § 3573(1) because
       reasonable efforts to collect this assessment are not likely to be effective and in the interests of justice.
 ☐     The determination of restitution is deferred until        . An Amended Judgment in a Criminal Case (AO245C) will be
       entered after such determination.
 ☐     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
         before the United States is paid.

Name of Payee                                                         Total Loss***           Restitution Ordered Priority or Percentage




 ☐ Restitution amount ordered pursuant to plea agreement               $

 ☐ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full
       before the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6
       may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
 ☐ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
   ☐ the interest requirement is waived for the       ☐ fine                               ☐ restitution
   ☐ the interest requirement for the                 ☐ fine                               ☐ restitution is modified as follows:


* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
            Case 2:16-cr-00113-RMP                     ECF No. 124            filed 10/08/20          PageID.582 Page 5 of 5
 AO 245B (Rev. 09/19) Criminal Judgment                                                                                           Judgment -- Page 5 of   5
                      Sheet 6 – Schedule of Payment

 DEFENDANT:             JOSE MANUEL VALENCIA-MENDOZA
 Case Number:           2:16-CR-00113-RMP-1

                                                    SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A ☒ Lump sum payments of $100.00 due immediately, balance due
   ☐ not later than                                                  , or
   ☒   in accordance with  ☐    C,   ☐     D,   ☐     E, or    ☒    F  below; or
 B ☐ Payment to begin immediately (may be combined with ☐ C, ☐ D, or ☐ F below); or
 C ☐ Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $ over a period of
                              (e.g., months or years), to commence               (e.g., 30 or 60 days) after the date of this judgment; or
 D     ☐     Payment in equal    (e.g., weekly, monthly, quarterly) installments of $                 over a period of
                                (e.g., months or years), to commence            (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or
 E     ☐     Payment during the term of supervised release will commence within                    (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or
 F     ☒     Special instructions regarding the payment of criminal monetary penalties:

     Monetary penalties are payable on a monthly basis of not less than $25.00 per month or 10% of the defendant's net household
     income, whichever is larger, commencing 30 days after the defendant is released from imprisonment.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the following address until monetary penalties are paid in full: Clerk, U.S.
District Court, Attention: Finance, P.O. Box 1493, Spokane, WA 99210-1493.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

 ☐ Joint and Several1
        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.

 ☐ The defendant shall pay the cost of prosecution.
 ☐ The defendant shall pay the following court cost(s):
 ☐ The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment (5) fine
principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution and court
costs.
